Judgment unanimously affirmed, with costs. Memorandum: In this appropriation proceeding, the trial court acted within its discretion in reopening the case, before decision, for the receipt of further evidence concerning the suitability of substitute access (8 Carmody-Wait 2d, NY Prac, § 59.27). The award for consequential damages was proper since it was based upon the court’s determination that the substitute means of access was unsuitable for the highest and best use of the property and not merely circuitous (Priestly v State of New York, 23 NY2d 152; Beh v State of New York, 56 NY2d 576, 578, revg on dissent at 81 AD2d 744). Finally, we find no error in the award of consequential damages for the cost of a new waterline along the right of way to service the remaining property. (Appeal from judgment of Court of Claims, Quigley, J. — appropriation.) Present •— Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.